Grant, J.
(after stating the facts). The court was in error. The liquor statute referred to provides for the punishment of two offenses only: (1) Selling liquor contrary to the provisions of section 1; (2) the neglect to file the weekly report of sales as provided by section 25. It contains no provision for the punishment of perjury in making the affidavit required by section 25. Perjury for making a false affidavit is a separate and distinct offense from that of an illegal sale or a failure to make the report. Conviction of either of those offenses forms no bar, therefore, to the prosecution for perjury. People v. Saunders, *5914 Parker, Cr. R. 196. A conviction for burglary with intent to commit larceny is no bar to a prosecution for the larceny. People v. Parrow, 80 Mich. 567 (45 N. W. 514). See authorities there cited.
The writ will issue as prayed.
The other Justices concurred.